     3:20-cv-02203-JMC-SVH            Date Filed 03/08/21      Entry Number 25        Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   COLUMBIA DIVISION

Tiffany Sigler,                                 )
                                                )       Civil Action No.: 3:20-cv-02203-JMC
                         Plaintiff,             )
                                                )
          v.                                    )               ORDER AND OPINION
                                                )
Black River Electric Cooperative, Inc.,         )
                                                )
                         Defendant.             )
                                                )

          Plaintiff Tiffany Sigler (“Plaintiff”) brought this action against her former employer,

Defendant Black River Electric Cooperative, Inc. (“Defendant” or “Black River”), claiming

Defendant retaliated against her after taking leave under the Family and Medical Leave Act

(“FMLA”) and defamed her. (See ECF No. 1-1 at 7-8.) This matter is before the court upon review

of Defendant’s Objections (ECF No. 16) to the Report and Recommendation issued by the

Magistrate Judge (“Report”) (ECF No. 15). The Report recommended that the court grant in part

and deny in part Defendant’s Motion to Dismiss and deny Defendant’s Motion to Strike. (Id. at

15.)

          For the reasons set forth below, the court ACCEPTS the Report and Recommendation of

the Magistrate Judge and adopts the findings herein (ECF No. 15), GRANTS in part and DENIES

in part Defendant’s Motion to Dismiss and DENIES Defendant’s Motion to Strike (ECF No. 7),

DISMISSES without prejudice Plaintiff’s Second Cause of Action for defamation1 (see ECF No.

1-1 at 8), and ORDERS that Plaintiff is authorized to amend the Complaint within fourteen (14)

days of the entry of this Order regarding her defamation claim.




1
    Plaintiff’s First Cause of Action for retaliation remains. (See ECF No. 1-1 at 7-8.)
                                                    1
    3:20-cv-02203-JMC-SVH            Date Filed 03/08/21    Entry Number 25        Page 2 of 9




                    I. FACTUAL AND PROCEDURAL BACKGROUND2

        Plaintiff began working at Black River in 2007. (ECF No. 15 at 2.) Over a decade later on

July 24, 2017, “Plaintiff was involved in a serious car accident, and, as a result, suffered head

trauma, muscle tension, and neurological symptoms.” (Id.) Upon advice from her physician,

Plaintiff obtained the appropriate FMLA paperwork and submitted it to Black River in order to

take time off from work. (Id.) Black River denied Plaintiff’s request for FMLA leave twice, even

though Plaintiff provided the necessary paperwork, and only approved such leave after speaking

directly with Plaintiff’s physician. (Id.)

        On August 9, 2017, Plaintiff’s direct supervisor Patricia Davis informed Plaintiff she

needed to be at work the next day. (Id. at 3.) Yet upon Plaintiff’s arrival the following morning,

Davis sent Plaintiff home after seeing her condition. (Id.) Plaintiff ultimately returned to work in

September 2017. (Id.) On September 19, 2017, within one week of her return, “she received a

performance awareness write-up about an issue that allegedly occurred in February 2016, eighteen

months prior, and shortly after Plaintiff began working in the Member Service Department.” (Id.)

Plaintiff insists that “[the September 2017] write-up was the first of several pretextual write-ups

Plaintiff received after she returned from FMLA leave. Many of these write-ups and disciplinary

actions were based on the training Plaintiff received from her supervisor, Davis, or were mistakes

that Davis herself made.” (ECF No. 1-1 at 2-3.)

        In April 2019, “Vice President of Finance[] Betty Welsh . . . sent Plaintiff a memorandum

about an arrangement Plaintiff had made on a customer’s account.” (ECF No. 15 at 3.) Plaintiff

subsequently met with Welsh




2
 The Report sets forth the relevant facts and legal standards, which this court incorporates herein
without a full recitation. The following facts are taken in the light most favorable to Plaintiff.
                                                  2
   3:20-cv-02203-JMC-SVH             Date Filed 03/08/21     Entry Number 25        Page 3 of 9




        and explained she had been trained by Davis to make such arrangements, Davis
        made the same arrangements, and Plaintiff was able to produce a report supporting
        her explanation. Plaintiff expressed to Welsh that she felt as though she was being
        treated differently from her coworkers and that she had been experiencing this
        treatment since she returned from her FMLA leave. Plaintiff informed Welsh her
        coworkers advised her they had been informed by Davis not to talk to Plaintiff or
        ask her for help. A coworker told Plaintiff she was tasked to review Plaintiff’s
        accounts for mistakes.

(Id. at 3-4 (internal citations omitted).) Relatedly, within this timeframe Plaintiff claims her

“workload increased significantly, and she assisted more customers than any other employee.

Davis also asked Plaintiff on numerous occasions to complete Davis’s work when she was out of

the office.” (Id. at 4 (internal citations omitted).)

        In October 2019, Plaintiff informed Human Resources Administrator Shavon White “that

she was being mistreated in comparison to other employees. Plaintiff subsequently received a

negative performance evaluation in October 2019. Plaintiff was notified that her employment was

terminated effective December 30, 2019. A coworker informed Plaintiff that White had stated

Plaintiff’s termination was ‘something in the works for two years.’” (Id. (internal citations

omitted).)

        Plaintiff brought the Complaint in May 2020, claiming retaliation under the FMLA and

defamation against Defendant based on the above events. (ECF No. 1-1 at 5-6.) Defendant

removed the case to federal court in June 2020 (ECF No. 1) and, shortly thereafter, filed the instant

Motion to Dismiss and to Strike (ECF No. 7). Plaintiff filed a Response (ECF No. 10), to which

Defendant replied (ECF No. 11).

        The Magistrate Judge issued the Report in July 2020, suggesting the Motion to Dismiss be

granted in part and denied in part, and the Motion to Strike be denied. (ECF No. 15.) Specifically,

the Magistrate Judge found the FMLA retaliation claim should survive because Plaintiff had

sufficiently alleged

                                                    3
     3:20-cv-02203-JMC-SVH           Date Filed 03/08/21      Entry Number 25        Page 4 of 9




          she engaged in protected activity by taking FMLA leave . . . and that, upon her
          return from FMLA leave, she was written up almost immediately and then again
          multiple times over the course of years, including a disciplinary action and poor
          performance evaluation, eventually leading to her termination, and that she was
          informed her termination had been “in the works” since she took FMLA leave.

(Id. at 5-6.) Next, the Magistrate Judge suggested dismissing Plaintiff’s defamation claim because

at least some of the underlying supportive allegations were not false or defamatory. 3 (Id. at 9-10.)

Further, the Magistrate Judge pointed out that other allegations “lack[ed] the necessary specificity

to state a claim for defamation” and were “protected by a qualified privilege because they

concern[ed] Plaintiff’s job performance and were made in good faith and in the usual course of

business.” (Id. at 11 (citation and internal marks omitted).) Lastly, the Magistrate Judge declined

to strike certain terms and narrow statements within the Complaint, as Defendant “fail[ed] to show

that it has suffered any harm or prejudice, much less significant prejudice, from Plaintiff’s

allegations.”4 (Id. at 15.)

          In response to the Report, Defendant filed Objections contending that the Magistrate Judge

erred by finding the FMLA retaliation claim should survive. (See ECF No. 16.) Defendant

particularly takes issue with the purported causal connection between Plaintiff’s protected activity

and her firing, claiming “the Magistrate Judge has taken liberty with Plaintiff’s factual allegations

and inferred a causal connection where none exists[.]” (Id. at 2.) Plaintiff filed a Reply to these

Objections (ECF No. 17), to which Defendant filed a Sur Reply (ECF No. 18).

                                         II. JURISDICTION

          This court has jurisdiction over Plaintiff’s FMLA claim via 28 U.S.C. § 1331, as the claim

arises under a law of the United States, and also pursuant to 29 U.S.C. § 2617(a)(2), which provides




3
    Plaintiff did not object to the Magistrate Judge’s dismissal of her defamation claim.
4
    Defendant did not object to the denial of its Motion to Strike.
                                                   4
   3:20-cv-02203-JMC-SVH            Date Filed 03/08/21       Entry Number 25         Page 5 of 9




that an action under the FMLA may be maintained “against any employer (including a public

agency) in any Federal or State court of competent jurisdiction[.]” Id. Additionally, the court has

supplemental jurisdiction over Plaintiff’s state law claim because it is “so related to claims in the

action within such original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution.” 28 U.S.C. § 1367 (1990).

                                 III. STANDARD OF REVIEW

   A. Report and Recommendation

       The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge

only makes a recommendation to this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976).

The recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the court. Id. The court reviews de novo only those portions of the

Report and Recommendation to which specific objections are filed. See Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). The court reviews those portions which are not

specifically objected to only for clear error. Id. at 316. The court may accept, reject, or modify, in

whole or in part, the Magistrate Judge’s recommendation or recommit the matter with instructions.

28 U.S.C. § 636(b)(1).

       The court is charged with making the final determination of the pending matter as the

Magistrate Judge’s recommendation carries no presumptive weight. See Mathews v. Weber, 423

U.S. 261, 270-71 (1976). As such, the court reviews de novo those portions of the Report to which

specific objections are made. See 28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(3).Yet

when no party offers timely, specific objections, the court “need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record . . . to accept



                                                  5
   3:20-cv-02203-JMC-SVH               Date Filed 03/08/21      Entry Number 25         Page 6 of 9




the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting FED. R. CIV. P. 72 advisory committee’s note); see Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983) (stating the court is not required to explain the Report’s adoption if no party offers

specific objections).

    B. Motion to Dismiss

       A Rule 12(b)(6) motion for failure to state a claim upon which relief can be granted

“challenges the legal sufficiency of a complaint.” Francis v. Giacomelli, 588 F.3d 186, 192 (4th

Cir. 2009) (citations omitted); see also Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th

Cir. 1992) (“A motion to dismiss under Rule 12(b)(6) . . . does not resolve contests surrounding

the facts, the merits of a claim, or the applicability of defenses.”). To be legally sufficient, a

pleading must contain a “short and plain statement of the claim showing that the pleader is entitled

to relief.” FED. R. CIV. P. 8(a)(2).

       A Rule 12(b)(6) motion “should not be granted unless it appears certain that the plaintiff

can prove no set of facts which would support its claim and would entitle it to relief.” Mylan Labs.,

Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). When considering a Rule 12(b)(6) motion, the

court should accept as true all well-pleaded allegations and should view the complaint in a light

most favorable to the plaintiff. Ostrzenski v. Seigel, 177 F.3d 245, 251 (4th Cir. 1999).

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

556). Courts commonly refer to this as the Twombly/Iqbal standard for federal pleadings, which a



                                                    6
   3:20-cv-02203-JMC-SVH           Date Filed 03/08/21      Entry Number 25       Page 7 of 9




plaintiff needs to overcome to survive a Rule 12(b)(6) dismissal. Brown-Thomas v. Hynie, 412 F.

Supp. 3d 600, 605 (D.C. 2019).

                                       IV. DISCUSSION

        Defendant disputes that a sufficient causal connection exists between Plaintiff’s 2017

FMLA leave and her 2019 termination to support her FMLA retaliation claim. Black River

specifically objects to the Magistrate Judge’s finding “that [disciplinary actions] occurred

immediately’ after Plaintiff’s return from FMLA leave and ‘then again multiple times over the

course of years.’” (ECF No. 16 at 3.) Instead, Defendant points out that “Plaintiff merely claims

she received ‘several’ write-ups and then proceeds to immediately discuss a disciplinary action

she suffered in 2019, nearly two years after her return from FMLA. Plaintiff’s Complaint makes

no distinction between the ‘several’ disciplinary actions she received and the actual disciplinary

actions detailed in her Complaint.” (Id. at 3.) Likewise, Defendant insists Plaintiff’s co-worker’s

statement that her termination had been “in the works” for two years did “not establish the needed

adverse actions from September of 2017 until Plaintiff’s termination in December of 2019 to

sufficiently plead that her use of FMLA leave was the cause of her termination over two-and-a-

half years later.” (Id. at 4.)

        The FMLA establishes two types of claims: “(1) interference claims, in which an employee

asserts that his employer denied or otherwise interfered with his substantive rights under the Act;

and (2) retaliation claims, in which an employee asserts that his employer discriminated against

him because he engaged in activity protected by the Act.” Gleaton v. Monumental Life Ins. Co.,

719 F. Supp. 2d 623, 633 n.3 (D.S.C. 2010) (internal citation omitted). At issue is whether

Defendant retaliated against Plaintiff. To establish a claim for retaliation under the FMLA,

Plaintiff must demonstrate that “he engaged in protected activity, that the employer took adverse



                                                7
   3:20-cv-02203-JMC-SVH            Date Filed 03/08/21       Entry Number 25        Page 8 of 9




action against him, and that the adverse action was causally connected to the plaintiff’s protected

activity.” Yashenko v. Harrah’s NC Casino Co., 446 F.3d 541, 551 (4th Cir. 2006) (internal

citation omitted). As noted above, Defendant objects to the Magistrate Judge’s finding that

Plaintiff sufficiently pled a causal connection.

       Here, in the light most favorable to Plaintiff, and accepting all well-pled allegations as true,

the court finds Plaintiff has sufficiently pled a causal connection between her FMLA leave and

termination. Plaintiff alleges that “[the September 2017] write-up was the first of several pretextual

write-ups Plaintiff received after she returned from FMLA leave. Many of these write-ups and

disciplinary actions were based on the training Plaintiff received from her supervisor, Davis, or

were mistakes that Davis herself made.” (ECF No. 1-1 at 2-3 (emphasis added).) Plaintiff’s

allegations then jump to 2019, wherein she received a memo from Welsh in April 2019 and a

negative performance review in October 2019.

       The court finds Plaintiff’s allegation that, after September 2017, she received “several”

write-ups, with “many of these write-ups and disciplinary actions” stemming from Davis, plausibly

establishes a series of retaliatory incidents leading up to 2019. Moreover, despite Defendant’s

insistence to the contrary, it is reasonable to infer from the wording of Plaintiff’s allegations that

such incidents went beyond the two particular disciplinary instances Plaintiff asserts occurred in

2019. Mylan Labs., Inc., 7 F.3d at 1134 (A Rule 12(b)(6) motion “should not be granted unless it

appears certain that the plaintiff can prove no set of facts which would support its claim and would

entitle it to relief” (emphasis added)). Such allegations, along with the statement of Plaintiff’s co-

worker that her termination had been “in the works” for two years, sufficiently plead a causal

connection at this stage in the litigation. The court therefore overrules Defendant’s objections.




                                                   8
    3:20-cv-02203-JMC-SVH          Date Filed 03/08/21      Entry Number 25        Page 9 of 9




       Lastly, the court observes that neither party has otherwise objected to the Report, and the

court discerns no clear error on the face of the record. Accordingly, the court dismisses the

defamation claim without prejudice, denies the Motion to Dismiss the FMLA retaliation claim,

denies the Motion to Strike, and authorizes Plaintiff to file an amended complaint regarding her

defamation claim.5 (ECF No.7.)

                                       V. CONCLUSION

       For the reasons discussed above, the court ACCEPTS the Report and Recommendation of

the Magistrate Judge and adopts the findings herein (ECF No. 15), GRANTS in part and DENIES

in part Defendant’s Motion to Dismiss, and DENIES Defendant’s Motion to Strike (ECF No. 7).

The court DISMISSES without prejudice Plaintiff’s Second Cause of Action for defamation.6 (See

ECF No. 1-1 at 8.) Lastly, the court ORDERS that Plaintiff is authorized to amend the Complaint

within fourteen (14) days of the entry of this Order regarding her defamation claim.

IT IS SO ORDERED.




                                                               United States District Judge
March 8, 2021
Columbia, South Carolina




5
  Plaintiff requested leave to amend if the court concluded her retaliation or defamation claims
were deficiently pled. (ECF No. 10 at 14.) The Magistrate Judge found Plaintiff’s defamation claim
was deficient and suggested granting the request to amend the Complaint. (ECF No. 15 at 15.)
Defendant has not objected to this recommendation, and the court finds such an amendment would
be appropriate according to Federal Rule of Civil Procedure 15(a)(2). See Drager v. PLIVA USA,
Inc., 741 F.3d 470, 474 (4th Cir. 2014) (“[T]he grant or denial of an opportunity to amend is within
the discretion of the district court.” (citations and internal marks omitted)).
6
  Plaintiff’s First Cause of Action for retaliation remains. (See ECF No. 1-1 at 7-8.)
                                                 9
